          Case 7:13-cr-00718-KMK Document 25 Filed 08/lLILU 1-'age        .1   or   .1~
           Case 7:13-cr-00718-KMK Document 29 Filed 09/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------X

UNITED STATES OF AMERICA,

        Plaintiff,                                        Case No. 13-CR-718-KMK

vs.                                                       MOTION FOR REDUCTION
                                                          OF SENTENCE PURSUANT
DAVID GREENBERG,                                          TO 18 U.S.C. § 3582(c)(l)(A)

        Defendant.

------------------------------------------------------X

        David Greenberg ("Greenberg"), by and through the undersigned counsel,

respectfully submits this Motion for Reduction of Sentence Pursuant to 18 U.S.C. §

3582(c)(l)(A). In support thereof, Greenberg offers the following:

                                          I. INTRODUCTION

        On September 21, 2018, Greenberg pled guilty to one count of conspiracy to

distribute more than 5 kilograms of cocaine; more than 1 kilogram of heroin;

quantities of marijuana; quantities of MDMA; quantities of oxycodone and

quantities of PCP, in violation of 21 U.S.C. § 846. On November 29, 2018,

Greenberg was sentenced to 180 months imprisonment. Greenberg's current

anticipated release date is June 7, 2026.

        In recent months, the COVID-19 pandemic has spread throughout the United

States prison system, putting vulnerable inmates at a high risk for serious illness or

death in its wake. Greenberg is one such person as he has several health conditions

that put him at a high risk for serious illness due to COVID-19. While a term of 180
          Case 7:13-cr-00718-KMK Document 25 Filed U8/L::'.ILU 1-'age                            .14   or   .10
           Case 7:13-cr-00718-KMK Document 29 Filed 09/24/20 Page 2 of 2



is currently taking courses through Global University.5 He also has a demonstrable

release plan wherein he will live with his mother, Pilar Leo, in her residence in New

Windsor, New York.

         Lastly, Greenberg submits that he is not a danger to the safety of others.

U.S.S.G. § lBl.13(2). As outlined above, Greenberg has a verifiable release plan

that incorporates the love and support of his family and friends who will help him

successfully transition out of incarceration.6

         Taking into account Greenberg's significant post-sentencing rehabilitation

efforts and the substantial risks of continued incarceration, Greenberg respectfully

submits that a reduction under § 3582(c)(l)(A) to a sentence of time served is

"sufficient, but not greater than necessary'' to comply with the sentencing purposes

set forth in § 3553(a).

                                                 IV. CONCLUSION

         Based on the foregoing, Greenberg respectfully prays that the Court grant his

motion under 18 U.S .C. § 3582(c)(l)(A) and reduce his term of imprisonment to time

served.
Motion for Compassionate Release under 18 U.S.C. Section 3582 is denied. Regarding Mr. Greenberg's health issues,
there are two of primary concerns, his TB and his obesity. The available evidence, however, is that Mr. Greenberg does
not have active TB and may have, at worst, latent TB. Yet, Mr. Greenberg presents no evidence that this condition
exposes him to greater risks from COVIO-19 and , in fact, there is literature that suggests the contrary. (See Med
Hypotheses. 2020 Nov; 144: 110214, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7448767/ ("Thus, both LTBI [latent
TB] and BCG induce lifelong immunity and may provide immunological protection against COVIO-19. In this study, the
relationship between LTBI and reduced COVID-19 mortality was analyzed using the instrumental variable method. The
results showed with robust statistical support that LTBI was also associated with reduced COVID-19 mortality.")) . In any
event, even assuming that Mr. Greenberg 's TB and his obesity increase his risks from the coronavirus, the Court notes
that FCI Morgantown has only 2 positives among inmates and O among staff, thus demonstrating that BOP has
undertaken substantial efforts to address the pandemic. Moreover, the Section 3553(a) factors strongly weigh against
early release. Mr. Greenberg has a troublingly long criminal history and reneged on his promise to not to violate the law
while he was on bail before his sentence. Thus, releasing Mr. Greenberg at this point would undermine the goals of the
sentenc;ng laws as they appl;ed to M<. G,eenbe, . Fo, t h c s, the apphcahon ;, den;ed.

s        See Exhibit B.
